Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/EP2019/055134 03/01/2019 and claims priority to UNITED KINGDOM 1803394.4 03/02/2018.
	Claims 1-3, 6, 10-13, 15, 17-18, 21, 23-24, 26-30 are pending.  Claims 13 and 15 are withdrawn as not reading on the elected species.
Claim Rejections/Objections Withdrawn
2.	The rejection of claims 1-3, 6, 10-12, 17, 21 and 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, for prodrugs is withdrawn in view of the amendments.  The rejection of claim(s) 1-3, 6, 10-11, 23 under 35 U.S.C. 102(a)(1) as being anticipated by Li CN 107089953 A is withdrawn based upon the amendments.  The rejection of claim(s) 1-3, 6, 10-12, and 23 under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Glick WO 2017184623 A1 is withdrawn based upon the amendments.  The rejection of claims 1-3, 6, 10-12, 21 and 23 under 35 U.S.C. 103 as being unpatentable over Glick WO 2017184623 A1 is withdrawn based upon the amendments.   The rejection of claims 2, 17, 21, 23 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn based upon the amendments.  
Claim Rejections/Objections Maintained/ New Grounds of Rejection
3.	The rejection of claims 1-3, 6, 10-12, 17, 21 and 23 under 35 U.S.C. 103 as being unpatentable over Glick WO 2017184623 A1 in view of Fleming is maintained.  Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive. Applicants’ representative argues that the examiner has failed to follow a lead compound analysis (Remarks of June 9, 2022, Page 6 ¶ 2 to Page 7). The rejection does not put forth a lead compound rationale.  MPEP 2143 B cautions against such a rigid approach. “It should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. For example, one might envision a suggestion in the prior art to formulate a compound having certain structurally defined moieties, or moieties with certain properties. If a person of ordinary skill would have known how to synthesize such a compound, and the structural and/or functional result could reasonably have been predicted, then a prima facie case of obviousness of the claimed chemical compound might exist even without identification a particular lead compound.” The facts here do not align with the cases cited such as Takeda v. Alphapharm. In Takeda the infringer, Alphapharm, chose to present an invalidity argument based on an obviousness rationale based solely on selection of a single lead compound for modification. The compound Alphapharm “selected” as prior art was toxic, which is obviously a good reason not to choose the compound.  The patented Takeda compound also had unexpected properties.   There are no secondary considerations like unexpected results presented here and the claim 1 is generic and broad. Here the rejection considers the prior art genus, which is not limited to the exemplified compounds. Example compounds are highlighted as a convenient comparison but not constructed in a formalistic rigid lead compound analysis. As discussed in MPEP 2144.08,   obviousness is not to be applied in “an overly rigid and formalistic way”.  
With regard to the argument that there is no reasonable expectation of success, however there is more than a reasonable expectation of success in making the -CN analog.  In the preferred embodiments the indacene is substituted at R8 with CN and the rest of the groups are H, just as in the elected species. Since the –CN group was described as a preferred substituent in a very discrete generic description in exactly the position of the claimed compounds.  Glick had already shown that the –CN analog would behave in the same or similar manner towards NLRP3 as shown by the comparison of 164 to 167.  Success is practically guaranteed.  Beyond the Glick disclosure, Fleming articulates advantages produced by making the -CN analogs, which is the motivation of the best kind. MPEP 2144 “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”
	The provisional rejection of claims 1-3, 6, 10-12, 17, 21 and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 12-13, 17-19, 21 of copending Application No. 16/977,247 is maintained. Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive.
Information Disclosure Statements
4.	The information disclosure statement fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Yamazaki reference Cite No. 303 is unreadable.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3, 6, 10-12, 17, 21 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Glick WO 2017184623 A1 in view of Fleming “Nitrile-Containing Pharmaceuticals: Efficacious Roles of the Nitrile Pharmacophore.” J. Med. Chem. 2010, 53, 7902–7917.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)
Glick teaches the compounds of formula I(B) on page 61 with a 1,2,3,5,6,7-hexahydro-s-indacene, which is the R2 of the elected species and that of claim 17:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The R1 group is in the same orientation as that in claim 10 and is the same as the elected species. This formula also has the R3 of the elected species.  In the preferred embodiment on this same page the indacene is substituted at R8 with CN and the rest of the groups are H, just as in the elected species.

    PNG
    media_image2.png
    206
    632
    media_image2.png
    Greyscale

Example 149 on page 99 has all the features of the elected species except the –CN group.

    PNG
    media_image3.png
    169
    597
    media_image3.png
    Greyscale

Other example compounds have a –CN group in the 4-position of the 1,2,3,5,6,7-hexahydro-s-indacene, including compound 164.

    PNG
    media_image4.png
    163
    617
    media_image4.png
    Greyscale

This compound differed from the compound 167 by only this –CN group:

    PNG
    media_image5.png
    160
    593
    media_image5.png
    Greyscale

Both compounds had the same activity of ++++.
Additional compounds have a –CN group:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Ascertainment of the difference between the prior art and the claims

The elected species has a –CN group in the 4-position of the 1,2,3,5,6,7-hexahydro-s-indacene, as compared to the compound 149 with an H atom. The compound next to the elected species with a phenyl instead of pyridine meta to the sulfonyl urea differs from the compound 146 in the same manner, as does the second compound on page 10 of claim 21 from compound 151.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

VS

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Finding of prima facie obviousness
Rational and Motivation
Secondary Considerations
(MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the –CN analogs of claim 149, 146 and 151 to produce the instantly elected species other compounds of the instant claims.  As discussed above the –CN group was described as a preferred substituent in a very discrete generic description in exactly the position of the claimed compounds.  Since the prior art genus is very small it could be reasonable to say all the species subsumed by this narrow genus are described and anticipate the instant claims,  See In re Schaumann (CCPA 1978) 572 F2d 312, 197 USPQ 5; In re Petering (CCPA 1962) 301 F2d 676, 133 USPQ 275; Ex parte Broadbent (POBA 1965) 150 USPQ 468; Ex parte Schaefer (POBA 1964) 148 USPQ 160.  This is unnecessary since Glick had shown that the substitution of the –CN in these compounds was part of his disclosure and the –CN analog would behave in the same or similar manner towards NLRP3 as shown by the comparison of 164 to 167.  Success is practically guaranteed.  Beyond the Glick disclosure, there are additional reasons to make a –CN analog including those discussed in Fleming paragraph 2 on page 7903:
By far the largest class of nitrile-containing drugs is comprised of an aromatic core with a nitrile substituent. In many cases the nitrile functions as a ketone bioisostere with the nitrile engaging in nonspecific, polar interactions. In other instances the nitrile is relatively remote from the recognition site and may polarize the aromatic π-system to optimize π-π interactions. Para-substituted arylnitriles are common, possibly because the excellent inductive properties of the nitrile group more strongly polarize the aromatic ring, making aromatics less susceptible to oxidative metabolism. 

As well as on page 7909, where the nitrile is described as improving various drug properties:
The nitrile group improves ADME178-toxicology profiles. Computational properties and empirical rules nsuch as Lipinski’s rules179 are routinely employed to guide structure-based drug design. While a potent molecule is essential for drug discovery, ultimately ADME-Tox properties decide which molecule is advanced into clinical trials. During optimization, leads tend to increase in size and lipophilicity180 which can be offset by introducing the sterically insignificant nitrile group. Replacing a hydrogen with a nitrile can roughly lower cLogP181 by half an order of magnitude and nearly an order of magnitude reduction for logD.182 A more dramatic decrease in lipophilicity by over a full order of magnitude for cLogP/logD often occurs when replacing a halogen or methyl group by a nitrile.

For these additional reasons: less susceptibility to oxidative metabolism, improvements in toxicology, and lowering cLogP and logD, one would be motivated to make–CN analogs to produce the elected species and other claimed compounds.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims  1-3, 6, 10-12, 17, 21 and 23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 12-13, 17-19, 21 of copending Application No. 16/977,247. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘247 patent claims are drawn to the instantly claimed compounds at least where the substituents on R1, which is a phenyl include the ring of instant R1.  This is a group of claim 2, 6-7 describes as R4, R5 or R6 and is listed as being a cyclic group. Claim 7 has the same configuration as that of claim 10, with R1 in the meta position.  The rest of the structure is the same in the species in claim 19 with the indacene ring substituted in the same manner.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625